DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the specification as filed does not provide “the force sensor is located at the center of mass of the electric longboard, and the first segment and the second segment of the force sensor are respectively located on either side of the center of mass along the longitudinal centerline towards the first region and second region”.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 10-11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkle (US 5,893,425) in view of Chiu (6,646,547) and Staelin (US 6,050,357).
In re claim 1, Finkle discloses a personal transport comprising: a surface comprising a first and second end; a first 19 and second 16 member mounted to the first and second ends of the surface, respectively, at a first side of the surface; a power supply 40 mounted to the first side of the surface, proximal the first end of the surface (figure 6), between the first and second members; a processor (30) mounted to the first side of the surface, proximal the second end of the surface, between the first and second members, the processor electrically connected to the power supply and an electric motor 22 mounted to the first member and electrically connected to the processor and the power supply.
Finkle fails to explicitly disclose wires. Chiu discloses a personal transport similar to that of Finkle including wires 242 from a power supply to a processor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transport of Finkle with wires, as taught by Chiu, in order to power the personal transport.
Attention is similarly directed to Staelin which discloses a force sensor (74) coupled to the surface and including at least a first segment and a second segment (54, 56), where the force sensor is electrically connected to the processor (44; fig. 2), where the force sensor is configured to send the processor a measurement of an applied force 
In re Claim 3, Finkle further shows first member 19 comprises a first skateboard truck and the second member 16 comprises a second skateboard truck.
In re Claim 4, Finkle further shows a belt drive mechanism, wherein the electric motor drives a first wheel 20 of the first skateboard truck using the belt drive mechanism.
In re Claim 5, Finkle further shows the belt drive mechanism comprises a toothed belt passing around a first toothed pulley connected to the electric motor and around a second toothed pulley connected to the first wheel.
In re Claim 6, although not explicitly shown by Finkle, Examiner has taken Official Notice that providing a belt tensioning mechanism comprising an adjustable mounting system is old and well known in the vehicle art and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide such a tensioning mechanism mounting system in order to prolong the life of the toothed belt and the efficiency of the motorized wheel, and the combination would then show the adjustable mounting system adjustably mounts the electric motor to the first skateboard truck, 
In re Claim 10, Finkle further shows a remote control unit 12 that transmits the signal of the control input, wherein the signal is indicative of the magnitude of the applied force to an input mechanism of the remote control.
In re Claim 11, Finkle further shows a second wheel rotatably fixed to the first skateboard truck and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second electric motor mounted to the first skateboard truck that drives the second wheel, wherein the processor controls the second electric motor according to the control input as a simple duplication of parts.
In re Claim 14, regarding the surface being symmetric about a longitudinal centerline and a lateral centerline of the surface, Examiner notes that numerous board vehicle surface profiles have existed over the years, and it would have been obvious to one of ordinary skill in the art at the time the invention was made for the surface to be symmetric about a longitudinal centerline and a lateral centerline of the surface, if only for personal aesthetic preference.
In re Claim 15, Finkle discloses an electric longboard, comprising: a flexible substrate defining a riding surface 14, a mounting surface opposing the riding surface, a first end, and a second end opposing the first end; a powered truck 19 mounted to the mounting surface proximal the first end; a passive truck 16 mounted to the mounting surface proximal the second end; an electric motor assembly 22 mounted to the powered truck, a control subsystem 30, 31 mounted to the mounting surface and 
Finkle doesn’t explicitly teach force sensors. Attention is directed to Staelin which discloses a force sensor (74) coupled to the surface and including at least a first segment and a second segment (54, 56), where the force sensor is electrically connected to the processor (44; fig. 2), where the force sensor is configured to send the processor a measurement of an applied force distribution between segments from the user being supported by the surface (col. 5, Ln 37- col. 6, ln 50), where the processor is configured to process signals corresponding to the measurement of the applied force when determining whether to accelerate, decelerate, or maintain a cruising speed, wherein the processor adjusts an output torque of the electric motor based on an indicated magnitude of the applied force (col. 5, Ln 37- col. 6, ln 50). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transport of Finkle with sensors, as taught by Staelin, in order to properly control the speed and direction of the skateboard.
Regarding the claim limitation of a first and second electric motor connected to the powered truck, Examiner noted that it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second motor to drive the second wheel on the powered truck of Finkle as a simple duplication of parts.
In re claim 2, 12-13, and 16-19 remain rejected under 35 USC 103 as unpatentable over Finkle, Chiu and Staelin, as presented above, and further in view of US 2012/0140510 A1 (Khan).
In re claim 2, Finkle discloses all of the claim limitations as described above except for a power and data port as claimed. Khan teaches a power and data port 295 mounted to the bottom of the surface. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the vehicle of Finkle with the power and data port of Khan in order to, according to Khan in paragraph 0032, “provide for the programming, or reprogramming of microcontroller 294”. The combination would show the port proximal the second end of the surface, between the first and second members, the power and data port electrically connected to the processor and the power supply.
In re claim 12, regarding the claim limitation of the power and data port being operable between a first and second configuration, Examiner notes that the first configuration, the power and data port is arranged between a base plate and a hangar of the second skateboard truck, wherein the base plate and hangar of the second skateboard truck cooperatively enclose the power and data port is an old and well known location for sensitive electronics and it would have been obvious to one of ordinary skill in the art at the time the invention was made to place the port there for protection. Please see prior art references Hillman (US 20040163867), Negoro et al (US 7458435), Copley et al (US 5119277), Hara (US 7198280), Larson (US 20130206493), Seelye (US 20030201620), and Rains et al (US 20020167415), all of which show 
In re Claim 13, Regarding the claim limitation of the second configuration, wherein the power and data port is arranged external to the second skateboard truck and is coupleable to an external component having a complementary interface to an electromechanical interface of the power and data port, Khan further teaches external connectors extending from the vehicle as shown in figure 4.
In re Claim 16, Finkle fails to disclose an accessory port defining an interface, the accessory port electrically coupled to the energy storage device and arrangeable between a first and second configuration. Khan teaches an accessory port 295 electrically coupled to the energy storage device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the vehicle of Finkle with the power and data port of Khan in order to, according to Khan in paragraph 0032, “provide for the programming, or re-programming of microcontroller 294”. The combination would show the port proximal the second end of the surface, between the first and second members, the power and data port electrically connected to the processor and the power supply. Khan further teaches electronic ports 146 being and arrangeable between a first and second configuration (connected and unconnected).
In re Claim 17, Examiner notes that the first configuration, the interface of the accessory port is arranged between a first and second portion of the second wheel assembly, wherein the first and second portion of the second wheel assembly cooperatively enclose the interface is an old and well known location for sensitive electronics and it would have been obvious to one of ordinary skill in the art at the time 
In re Claim 18, regarding the second configuration, the interface of the accessory port being arranged external to the second wheel assembly and is mechanically and electrically coupleable to an external component having a complementary interface. Khan teaches external connectors extending from the vehicle as shown in figure 4.
In claim 19, Khan further teaches the accessory port being communicatively coupled to the processor 294.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkle, Chiu and Staelin, as presented above, and further in view of Martin (US 5020621).
In re Claim 7, Finkle further shows a first and second housing, but fails to explicitly disclose the housings are flexible. Martin teaches a vehicle similar to Finkle including a flexible housing (pad 41 combined with housing 40). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the vehicle of Finkle with the flexible material as taught by Martin in order to provide the advantage of protecting the battery and electronics from shock. The combination would .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkle, Chiu, Staelin and Martin in view of Hinohara (5,870,025).
In re Claim 8 Finkle, as modified above, fails to show the second flexible housing includes set of light emitters and a button. Attention, however, is directed to Hinohara which teaches the use of a set of light emitters and a button, wherein depressing the button controls a number of the set of light emitters to emit light, wherein the number is proportional to an instantaneous energy level of the power supply (See abstract). It would be obvious to include the charge indicating apparatus of Hinohara into the apparatus of Finkle, as modified above, in order to allow a user to see the remaining battery capacity.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection relies on a reference (Staelin US 6,050,357) not previously applied in the prior rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/           Primary Examiner, Art Unit 3618